Case 7:13-cr-00198-VB Do

UNITED STATES DISTRICT COURT
_SOUTHERN DISTRICT OF NEW YORK

cument 187 Filed 08/19/20 Page 1 of 1

 

Pe in rece ey
| USDC SDNY

a

eCPFRONICALLY FILED

 

|

|
|

i
{

 

LSA

Plaintiff(s),

Vv

P&hac MaAliory
Defendant(s).

f
|

| DOCUMENT

 

PLEASE TAKE NOTICE that the
re-scheduled for:
——————e

___ Status conference
____ Telephone conference
____ Pre-motion conference
___ Settlement conference
____ Oral argument

Bench ruling on motion

on | O- 23-2020 at //

Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourne

CALENDAR NOTICE
| IKZe As f (VB)

above-captioned case has been schedtted/-—

___ Final pretrial conference
____ Jury selection and trial
____ Bench trial

___ Suppression hearing
____ Plea hearing

Sentencing

-poAM _ in Courtroom 620, United States

 

——

 

POC He —
parte FILED: OS, ] 1G 130

dfrom @-~2- 20

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

pated: S- 147 20 0

White Plains, NY
SO ORDERED:

Vd (Alda.

Vincent L. Briccetti
United States District Judge
